IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RUFUS A. GELSEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1926

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 8, 2015.

An appeal from an order of the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Rufus A. Gelsey, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, MAKAR, and KELSEY, JJ., CONCUR.